Citation Nr: 0006653	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, as secondary to Agent Orange (AO) exposure.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial compensable evaluation for 
residuals of a shell fragment wound of the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO).  

During the August 1997 hearing the veteran referred to having 
other skin problems which he indicated were related to 
service.  He referred to having skin molds and another type 
of growth over his left eyelid, indicating that they were 
secondary to AO exposure.  Transcript, pp. 7-8.  He also 
indicated that he had the medical records from an eye 
specialist pertaining to treatment of the left eyelid growth.  
Tr., pp. 9-10.  The record indicates that these records were 
submitted; they show, in terms of the left eyelid treatment 
of a chalazion.  The Board considers these skin disorders to 
be separate from the issue on appeal, service connection for 
skin cancer, as the record indicates that these skin problems 
were not skin cancer.  As these issues of service connection 
for a skin disorder to include, a skin mold and a chalazion, 
as secondary to AO exposure, have been neither procedurally 
developed nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The issue of entitlement an initial compensable evaluation 
for a shell fragment wound of the left shoulder is addressed 
in the remand portion of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for basal 
cell carcinoma as secondary to AO exposure is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  All relevant evidence necessary for an equitable 
disposition of the hearing loss and tinnitus service 
connection claims have been obtained.  

3.  The probative medical evidence of record shows that the 
veteran's hearing loss and tinnitus cannot satisfactorily be 
dissociated from his active service. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for basal 
cell carcinoma as secondary to AO exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 
3.304(d) (1999).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. § 3.303(d), 
3.304(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Enlistment examination was negative for documentation of 
impairments of the ears or skin.  

On separation examination in October 1968, the veteran 
reported a history of ear, nose, and throat trouble and 
hearing loss.  He specified that he was treated for loss of 
hearing at an Army hospital.  He denied having skin diseases.  
Examination of the skin and ears was described as normal.  
Audiometer testing was not performed.  Whispered voice was 
described as 15/15 in both ears.  

However, a service record dated from July 1968 noted that the 
veteran's hearing was level 3 and that he was restricted from 
assignments involving habitual or frequent exposure to loud 
noises or firing weapons.  His service records also indicate 
that he was awarded the Purple Heart.  

Records from Dr. C.R.H. indicate that the veteran was treated 
there in May 1994 through October 1995 for basal cell 
carcinoma.  

Records from the Eye Center in April 1996 show treatment of a 
chalazion over the left upper eye lid and for a papilloma 
over the right upper eyelid.  Subsequent treatment notes 
through July 1996 show continued treatment of a chalazion.  

In August 1997 a local hearing was conducted.  Regarding his 
skin cancer, the veteran testified to having a cancer removed 
from his left cheek area 12 or 13 years prior.  Tr., pp. 6-7.  

When asked if anyone had told him that his skin cancers were 
related to service, the veteran stated that he had never been 
told such a thing.  Tr., p. 7.  

He also indicated that he had skin molds but that they did 
not have anything to do with the sun.  He also reported that 
he had something growing over his left eyelid.  Tr., p. 8.  
The veteran testified that he was told by his eye specialist 
that there was some kind of toxin in his body that caused the 
growth.  Tr., p. 8.  He indicated that he had the medical 
records from the eye specialist with him at the hearing.  See 
Tr., pp. 9-10.  The record indicates that such records were 
associated with the claims file.  

In February 1998 a VA audiology examination was conducted.  
The veteran reported constant high frequency tone tinnitus 
since approximately 1967, and claimed that it was secondary 
to an incoming rocket exploding near him while he was in 
Vietnam.  A diagnosis of tinnitus was recorded.  On 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
---
15
40
75
100
LEFT
---
15
15
65
60

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 percent in the left ear.

It was concluded that there was mild sensorineural hearing 
loss at 2000 "Hz" and a moderately-severe to profound 
sensorineural hearing loss in the higher frequencies in the 
right ear.  

The left ear was found to have a moderately severe rising 
from normal to mild sensorineural hearing loss in the higher 
frequencies.  

In October 1999 a hearing was held before a travel Member of 
the Board.  Regarding his skin cancer, the veteran denied 
noticing skin lesions while he was in service.  Transcript, 
p. 5.  He indicated that the first appearance of lesions was 
on his left cheek in the early 1980s.  Tr., p. 6.  The 
veteran denied discussing his exposure to herbicides with the 
treating physician who treated him at that time.  Tr., pp. 6-
7.  

The veteran contended that he thought he had an AO-related 
problems because his family did not have a history of skin 
problems, and because one of his sons has been unable to 
conceive children.  Tr., p. 7.  

When asked whether any physician or clinician had ever opined 
that his skin problem was related to herbicide exposure or 
anything else, the veteran indicated that he had not heard a 
physician render such an opinion.  Tr., p. 7.  

Regarding his hearing loss and tinnitus, the veteran 
testified that he was a 4.2 Mortar Crewman and that he had 
problems with his ears performing this job due to "serious 
explosions" going off around him during a fight with the 
enemy.  Tr., p. 8.  He reported being treated for his hearing 
and being told by an Army doctor not to fire any weapons or 
be around loud noises.  Tr., p. 8.  

The veteran testified that his first hearing test after 
service was two or three years prior to the hearing, but that 
he was always aware of some hearing loss from his termination 
from service.  Tr., pp. 10-11.  He testified that the ringing 
started while he was in service in January 1968.  Tr., p. 11.  

When asked if his work as a truck driver was noisy, the 
veteran stated that it was a lot noisier than the level of 
noise from talking at the hearing.  Tr., p. 12.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  



The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d).  



Service-connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  The 
reasons for granting or denying service-connection in each 
case shall be recorded in full.  Id.  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for organic disease of the nervous system (sensorineural 
hearing loss) or malignant tumors if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (1999) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1999).  

If a veteran was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).  



These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  


When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

Service Connection for Basal Cell Carcinoma as Secondary to 
AO Exposure

Analysis

The Board initially notes that presumptive service connection 
is not warranted.  There is no competent evidence of the 
veteran's basal cell carcinoma manifesting itself to a degree 
of at least 10 percent disabling within one year of his 
discharge from service.  See 38 C.F.R. § 3.307, 3.309(a).  

The provisions pertaining to presumptive service connection 
of certain diseases associated with herbicide exposure are 
not applicable, as basal cell carcinoma is not one of the 
diseases listed under section 3.309(e).  See 38 C.F.R. 
§ 3.309(e) (1999).  

Therefore, presumptive service connection is not warranted.  
The issue that remains is whether direct service connection 
is warranted for basal cell carcinoma.  




Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for basal cell 
carcinoma must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran was engaged in combat while 
in Vietnam.  He has not specifically contended that his basal 
cell carcinoma resulted from such combat.  Regardless, for 
purposes of well-groundedness, medical nexus evidence and 
evidence of a current disability are still required to be 
submitted.  Kessel v. West, 13 Vet. App. 9 (1999).  

The record shows that the veteran denied having a skin 
disease in service.  The record shows that the veteran was 
diagnosed with basal cell carcinoma in 1994.  However, the 
veteran has not provided competent evidence of a nexus or 
link between his current basal cell carcinoma and military 
service.  There are no documented medical opinions or other 
competent evidence of record linking the veteran's current 
basal cell carcinoma disability to service.  Id.  In 
addition, there is no medical evidence of a relationship 
between the veteran's current basal cell carcinoma and any 
alleged continuity of symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  


The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's basal cell carcinoma is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In this regard, the veteran indicated at the hearing that an 
eye specialist told him that there was some kind of toxin in 
his body that caused a growth over his left eyelid.  Tr., p. 
8.  The Board notes that the veteran submitted the records 
pertaining to his treatment of this growth.  See Tr., pp. 9-
10.  These records do not document treatment of skin cancer.  
They only document treatment of a papilloma over the right 
eyelid and a chalazion over the left eyelid.  

Therefore, the veteran's reference to what the eye specialist 
told him does not pertain to his basal cell carcinoma, but 
rather to the chalazion over the left eyelid. Additionally, 
the Board notes that the veteran has at both hearings 
specifically denied being told that his skin cancer was 
related to service.  Transcript, p. 7 (August 25, 1997); 
Transcript, p. 7 (October 20, 1999).  Therefore, the duty to 
inform does not attach in this instance.  

Because the veteran has not provided evidence of a link 
between his basal cell carcinoma and military service, the 
Board finds that his claim of entitlement to service 
connection for basal cell carcinoma must be denied as not 
well grounded.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of basal cell 
carcinoma as secondary to AO exposure is not well grounded, 
the doctrine of reasonable doubt has no application to his 
claim.  

Service Connection for Hearing Loss and Tinnitus

Analysis

Initially, the Board finds that the veteran's claims for 
service connection for hearing loss and tinnitus are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The record 
indicates that he has current hearing loss and tinnitus 
disabilities.  Service records indicate that the veteran 
suffered damage to his hearing that required him to be 
restricted from working around loud noises or firing weapons.  
He also complained of hearing loss and ear, nose, and throat 
trouble during his separation examination.  

Although there is no medical nexus linking the current 
hearing loss and tinnitus disabilities to service, because 
the service records contain the only documentation indicating 
actual trauma to the veteran's ears, and because the February 
1998 VA examiner who diagnosed the veteran as having hearing 
loss and tinnitus mentioned only an in-service trauma in the 
examination report, the Board finds that the veteran has 
submitted the medical evidence of a nexus between his service 
and his current hearing loss and tinnitus that is needed to 
well-ground these claims.  See Hodges v. West, No. 98-1275 
(U.S. Vet. App. Jan. 12, 2000).  



The veteran has indicated that his hearing loss and tinnitus 
resulted from his combat in Vietnam.  See Transcript, p. 8 
(October 20, 1999).  Service records indicate that he 
suffered hearing damage while in service.  The record 
indicates that the veteran did engage in combat with the 
enemy as it has established that he was awarded a Purple 
Heart for a wound received during such combat.  He also was 
an Indirect Fire Crewman.  Therefore, the Board finds that 
the veteran's statements about the incurrence of his hearing 
loss and tinnitus are consistent with the conditions and 
circumstances of his service.  

As the veteran has submitted well grounded claims for hearing 
loss and tinnitus; the record establishes that he was engaged 
in combat; and he has indicated that these disabilities 
resulted from such combat, pursuant to 38 U.S.C.A. § 1154(b), 
he will be considered to have established sufficient evidence 
that the hearing loss and tinnitus were incurred in service 
unless there is clear and convincing evidence that such 
disabilities were not incurred in or aggravated by service.  
See Kessel v. West, 13 Vet. App. 9, 17 (1999).  

After a careful review of the record, the Board finds that 
there is no clear and convincing evidence that the veteran's 
hearing loss and tinnitus were not incurred in service.  The 
only documentation of record indicating trauma to the ears is 
in the service records.  There is no clear and convincing 
documentation anywhere in the record that the such 
disabilities were not the result of service.  

Based on the evidentiary record, the Board finds that the 
veteran has presented sufficient evidence establishing that 
his hearing loss and tinnitus were incurred in service, and 
clear and convincing evidence has not been presented to 
establish that hearing loss and tinnitus were not incurred in 
service.  38 U.S.C.A. § 1154(b).   




ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for basal cell carcinoma as 
secondary to AO exposure, the appeal is denied.  

Entitlement to service connection for hearing loss is 
granted.  

Entitlement to service connection for tinnitus is granted.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to an 
initial compensable evaluation for a shell fragment wound to 
the left shoulder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his shell fragment wound to the left shoulder (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The most recent VA examination pertaining to the veteran's 
shell fragment wound to the left shoulder was conducted in 
September 1996, over three years earlier.  The veteran 
indicated at the hearing in October 1999 that this disability 
had increased in severity.  Transcript, pp. 2-3.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Therefore, a 
VA examination should be scheduled to assess the current 
severity of his shell fragment wound to the left shoulder.  

In addition, the veteran testified during the October 1999 
hearing to undergoing treatment at a VA facility for his left 
shoulder, and was scheduled for a magnetic resonance imaging 
scan (MRI).  These VA records are not in the file.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain VA 
records including records from the VA 
facility in Little Rock, Arkansas.  See 
Transcript, pp. 2-3 (October 20, 1999).  
In this regard, the RO should attempt to 
confirm whether the scheduled MRI was 
performed, and, if it was, obtain it.  
Id.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other available 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his shell fragment 
wound to the left shoulder.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated in this 
regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's shell fragment wound to the 
left shoulder should be accompanied by a 
complete rationale.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (1999).  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Does the service-connected left 
shoulder disability cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
specifically comment on whether pain is 
visibly manifested upon palpation and 
movement and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

(c)  The examiner should address whether 
the service connected disability involves 
only the joint structure, or the muscles 
and nerves.  

Specifically, it is requested that the 
examiner review the claims file and 
render a decision as to the following 
questions:

? Identify the muscle groups involved, if 
any, with respect to the wound 
involving the left shoulder.  

? Describe the level of impairment, if 
any, of the muscle groups affected by 
the veteran's wound involving the left 
shoulder in terms of loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, and impairment of 
coordination and uncertainty of 
movement.

The examiner should describe the scarring 
from the wound to the left shoulder, 
including whether it is painful to 
palpation.  The examiner should also 
estimate the degree, if any, of muscle 
loss, and should compare the strength and 
endurance of the pertinent muscles with 
corresponding muscles of the sound side, 
if possible.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial compensable rating for 
residuals of a shell fragment wound of 
the left shoulder.  In this regard, the 
RO should document its consideration of 
the applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (1999), as warranted.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



